


Exhibit 10.22

 

 

GFI GROUP INC.

2008 EQUITY INCENTIVE PLAN

 

ARTICLE I

EFFECTIVE DATE AND PURPOSE

 

1.1  Effective Date.  The Plan, as adopted by the Board of Directors of GFI
Group Inc. (the “Company”) on April 23, 2008 shall be known as the GFI
Group Inc. 2008 Equity Incentive Plan, and shall be effective as of June 11,
2008 (the “Effective Date”), subject to the approval of the Plan by the
shareholders of the Company within 12 months of the Effective Date in accordance
with Sections 422 of the Code.

 

1.2  Purpose of the Plan.  The Plan is intended to further the growth and
profitability of the Company by increasing incentives and encouraging Share
ownership on the part of the Employees, Independent Contractors and Members of
the Board of the Company and its Subsidiaries and Affiliates. The Plan is
intended to permit the grant of Awards that constitute Incentive Stock Options,
Non-Qualified Stock Options, Stock Appreciation Rights, Restricted Stock,
Restricted Stock Units and Other Stock Awards.

 

ARTICLE II

DEFINITIONS

 

The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:

 

“1934 Act” means the Securities Exchange Act of 1934, as amended. Reference to a
specific section of the 1934 Act or regulation thereunder shall include such
section or regulation, any valid regulation or interpretation promulgated under
such section, and any comparable provision of any future legislation or
regulation amending, supplementing or superseding such section or regulation.

 

“Affiliate” means any corporation or any other entity (including, but not
limited to, partnerships and joint ventures) directly or indirectly controlled
by the Company.

 

“Award” means, individually or collectively, a grant under the Plan of
Non-Qualified Stock Options, Incentive Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units or Other Stock Awards.

 

“Award Agreement” means the written agreement setting forth the terms and
conditions applicable to an Award.

 

“Base Price” means the price at which a SAR may be exercised with respect to a
Share.

 

1

--------------------------------------------------------------------------------


 

“Board” means the Company’s Board of Directors, as constituted from time to
time.

 

“Change-in-Control” means the first (and only the first) to occur of the
following:

 

(a)   any “person” (as such term is used in Sections 3(a)(9) and 13(d) of the
Exchange Act) or “group” (as such term is used in Section 14(d)(2) of the
Exchange Act) is or becomes a “beneficial owner” (as such term is used in
Rule 13d-3 promulgated under the Exchange Act) of 50% or more of the Voting
Stock of the Company other than pursuant to a Corporate Transaction (as defined
below) that does not constitute a Change-in-Control under clause (e), below;
provided that this clause (a) shall not apply with respect to a stockholder of
the Company who beneficially owns more than 25% of the Voting Stock of the
Company on the effective date of the Agreement;

 

(b)   all or substantially all of the assets or business of the Company are
disposed of pursuant to a merger, consolidation or other transaction unless the
stockholders of the Company immediately prior to such merger, consolidation or
other transaction beneficially own, directly or indirectly, in substantially the
same proportion as they owned the Voting Stock of the Company, substantially all
of the voting stock or other ownership interests of the entity or entities, if
any, that succeed to the business of the Company;

 

(c)   a majority of the Board consists of individuals other than Incumbent
Directors, which term means the members of the Board on the effective date of
the Agreement or, if any such individual is no longer a member of the Board, any
successor to any such individual (or to any successor to any such individual) if
the election or nomination for election of such individual or successor was
supported by a majority of the directors who then comprised the Incumbent
Directors;

 

(d)   the Company adopts any plan of liquidation providing for the distribution
of all or substantially all of its assets if such plan of liquidation will
result in the winding-up of the business of the Company;

 

(e)   the consummation of any merger, consolidation or other similar corporate
transaction (a “Corporate Transaction”) unless, immediately after such
transaction, the stockholders of the Company immediately prior to the
transaction own, directly or indirectly, in substantially the same proportion as
they owned the Voting Stock of the Company prior to such transaction, more than
50% of the Voting Stock of the Company (or the company surviving any such
transaction involving the Company or the ultimate parent company of the Company
or such surviving company, as applicable, if the Company or such surviving
company is a subsidiary of

 

2

--------------------------------------------------------------------------------


 

another entity), (there being excluded from the number of shares held by such
stockholders, but not from the Voting Stock of the combined company, any shares
received by affiliates of such other company in exchange for stock of such other
company); or

 

For purposes of this Change-in-Control definition, “the Company” shall include
any entity that succeeds to all or substantially all of the business of the
Company and “Voting Stock” shall mean securities of any class or classes having
general voting power under ordinary circumstances, in the absence of
contingencies, to elect the directors of a corporation.

 

“Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or regulation thereunder shall include such section
or regulation, any valid regulation or other guidance promulgated under such
section, and any comparable provision of any future legislation or regulation
amending, supplementing or superseding such section or regulation.

 

“Committee” means the committee of the Board described in Article 3.

 

“Employee” means an employee of the Company, a Related Company, or a Subsidiary
(each an “Employer”) designated by the Committee.

 

“Exercise Price” means the price at which a Share subject to an Option may be
purchased upon the exercise of the Option.

 

“Fair Market Value” means, except as otherwise specified in a particular Award
Agreement, (a) while the Shares are readily traded on an established national or
regional securities exchange, the last reported sales price transaction price of
such a Share as reported by the principal exchange on which such Shares are
traded on the date as of which such value is being determined or, if there were
no reported transaction for such date, the closing sales price as reported by
the exchange for the first trading date preceding the date by which such value
is being determined for which a transaction was reported, (b) if the Shares are
not readily traded on an established national or regional securities exchange,
the average of the bid and ask prices for such a Share on the date as of which
such value is being determined, where quoted for such Shares, or (c) if Fair
Market Value cannot be determined under clause (a) or clause (b) above, or if
the Committee determines in its sole discretion that the Shares are too thinly
traded for Fair Market Value to be determined pursuant to clause (a) or
clause (b), the value as determined by the Committee, in its sole discretion, on
a good faith basis.

 

“Grant Date” means the date that the Award is granted.

 

“Immediate Family” means the Participant’s children, stepchildren,
grandchildren, parents, stepparents, grandparents, spouse, siblings (including
half-brothers and half-sisters), in-laws (including all such relationships
arising

 

3

--------------------------------------------------------------------------------


 

because of legal adoption) and any other person required under applicable law to
be accorded a status identical to any of the foregoing.

 

“Incentive Stock Option” means an Option that is designated as an Incentive
Stock Option and is intended by the Committee to meet the requirements of
Section 422 of the Code.“Independent Contractor” means a person employed by the
Company, a Related Company or a Subsidiary for a specific task, study or project
who is not an Employee.

 

“Member of the Board” means an individual who is a member of the Board or of the
board of directors of a Related Company or a Subsidiary.

 

“Non-Qualified Stock Option” means an Option that is not an Incentive Stock
Option.

 

“Option” means an option to purchase Shares granted pursuant to Article 5.

 

“Other Stock Award” means an Award granted pursuant to Article 8 to receive
Shares on the terms specified in any applicable Award Agreement.

 

“Participant” means an Employee, Independent Contractor or Member of the Board
with respect to whom an Award has been granted and remains outstanding.

 

“Performance Goals” means goals established by the Committee as contingencies
for Awards to vest and/or become exercisable or distributable.

 

“Performance Period” means the designated period during which the Performance
Goals must be satisfied with respect to the Award to which the Performance Goals
relate.

 

“Period of Restriction” means the period during which Restricted Stock or an RSU
is subject to forfeiture and/or restrictions on transferability.

 

“Plan” means this GFI Group Inc. 2008 Equity Incentive Plan, as set forth in
this instrument and as hereafter amended from time to time.

 

“Related Company” means any person or entity that would be considered a single
employer with the Company under Section 414(b) or (c) of the Code if the
language “at least 80 percent” as used in connection with the application of
these provisions were replaced by “at least 50%.”

 

“Restricted Stock” means a Stock Award granted pursuant to Article 6 under which
the Shares are subject to forfeiture upon such terms and conditions as specified
in the relevant Award Agreement.

 

“Restricted Stock Unit” or “RSU” means a Stock Award granted pursuant to
Article 6 subject to a period or periods of time after which the Participant

 

4

--------------------------------------------------------------------------------


 

will receive Shares if the conditions contained in such Stock Award have been
met.

 

“Rule 16b-3” means Rule 16b-3 promulgated under the 1934 Act, as amended, and
any future regulation amending, supplementing or superseding such regulation.

 

“Share” means the Company’s Common Stock, par value $0.01 per share, or any
security issued by the Company or any successor in exchange or in substitution
therefor.

 

“Stock Appreciation Right” or “SAR” means an Award granted pursuant to
Article 7, granted alone or in tandem with a related Option which is designated
by the Committee as an SAR.

 

“Stock Award” means an Award of Restricted Stock or an RSU pursuant to
Article 6.

 

“Subsidiary(ies)” means any corporation (other than the Company) in an unbroken
chain of corporations, including and beginning with the Company, if each of such
corporations, other than the last corporation in the unbroken chain, owns,
directly or indirectly, more than fifty percent (50%) of the voting stock in one
of the other corporations in such chain.

 

“Ten Percent Holder” means an Employee (together with persons whose stock
ownership is attributed to the Employee pursuant to Section 424(d) of the Code)
who, at the time an Option is granted, owns stock representing more than ten
percent of the voting power of all classes of stock of the Company.

 

ARTICLE III

ADMINISTRATION

 

3.1  The Committee.  The Plan shall be administered by the Compensation
Committee of the Board. It is intended that each member of the Committee shall
qualify as (a) a “non-employee director” under Rule 16b-3, (b) an “outside
director” under Section 162(m) of the Code and (c) an “independent director”
under the rules of any national securities exchange or national securities
association, as applicable. If it is later determined that one or more members
of the Committee do not so qualify, actions taken by the Committee prior to such
determination shall be valid despite such failure to qualify.

 

Reference to the Committee shall refer to the Board if the Compensation
Committee ceases to exist and the Board does not appoint a successor Committee.

 

3.2  Authority and Action of the Committee.  It shall be the duty of the
Committee to administer the Plan in accordance with the Plan’s provisions.

 

5

--------------------------------------------------------------------------------


 

The Committee shall have all powers and discretion necessary or appropriate to
administer the Plan and to control its operation, including, but not limited to,
the power to (a) determine which Employees, Independent Contractors and Members
of the Board shall be eligible to receive Awards and to grant Awards,
(b) prescribe the form, amount, timing and other terms and conditions of each
Award, (c) interpret the Plan and the Award Agreements, (d) adopt such
procedures as it deems necessary or appropriate to permit participation in the
Plan by eligible Employees, Independent Contractors and Members of the Board,
(e) adopt such rules as it deems necessary or appropriate for the
administration, interpretation and application of the Plan, (f) interpret, amend
or revoke any such procedures or rules, (g) correct any technical defect(s) or
technical omission(s), or reconcile any technical inconsistency(ies), in the
Plan and/or any Award Agreement, (h) accelerate the vesting or payment of any
award, (i) extend the period during which an Option may be exercisable, and
(j) make all other decisions and determinations that may be required pursuant to
the Plan and/or any Award Agreement or as the Committee deems necessary or
advisable to administer the Plan.

 

Notwithstanding anything to the contrary contained herein, the Committee may
grant Awards to an individual who has been extended an offer of employment by
the Company, a Related Company, or a Subsidiary; provided that any such Award
shall be subject to forfeiture if such individual does not commence employment
by a date established by the Committee.

 

The acts of the Committee shall be either (i) acts of a majority of the members
of the Committee present at any meeting at which a quorum is present or
(ii) acts approved in writing by all of the members of the Committee without a
meeting. A majority of the Committee shall constitute a quorum. The Committee’s
determinations under the Plan need not be uniform and may be made selectively
among Participants, whether or not such Participants are similarly situated.
Each member of the Committee is entitled to, in good faith, rely or act upon any
report or other information furnished to that member by any Employee of the
Company or any of its Subsidiaries or Affiliates, the Company’s independent
certified public accountants or any executive compensation consultant or other
professional retained by the Company to assist in the administration of the
Plan.

 

The Company shall effect the granting of Awards under the Plan, in accordance
with the determinations made by the Committee, by execution of written
agreements and/or other instruments in such form as is approved by the
Committee.

 

Awards granted under the Plan may, in the discretion of the Committee, be
granted either alone or in addition to, in tandem with, or in substitution or
exchange for, any other Award or any award granted under another plan of the

 

6

--------------------------------------------------------------------------------


 

Company, any subsidiary, or any business entity to be acquired by the Company or
a subsidiary, or any other right of a Participant to receive payment from the
Company or any subsidiary; provided, however, that no substitution or exchange
of an outstanding Award shall result in the reduction of the exercise price of
any outstanding Option, Base Price of any outstanding SAR, or purchase price of
any other outstanding Award conferring a right to purchase Stock to an amount
less than the Fair Market Value of a share at the date of grant of such
outstanding Award.

 

3.3  Delegation by the Committee.  The Committee in its sole discretion and on
such terms and conditions as it may provide may delegate all or any part of its
authority and powers under the Plan to one or more Members of the Board of the
Company and/or officers of the Company; provided, however, that the Committee
may not delegate its authority or power with respect to (a) the selection for
participation in this Plan of an officer or other person subject to Section 16
of the 1934 Act or decisions concerning the timing, pricing or amount of an
Award to such an officer or person or (b) any Award granted to a “covered
employee” (within the meaning of Section 162(m) of the Code) that is intended to
satisfy the requirements applicable to “qualified performance-based
compensation” under Section 162(m) of the Code.

 

3.4  Decisions Binding.  All determinations, decisions and interpretations of
the Committee, the Board, and any delegate of the Committee pursuant to the
provisions of the Plan or any Award Agreement shall be final, conclusive, and
binding on all persons, and shall be given the maximum deference permitted by
law.

 

3.5  Performance Goals.  The Committee shall have the authority to grant Awards
under this Plan that are contingent upon the achievement of Performance Goals.
Such Performance Goals are to be specified in the relevant Award Agreement and
may be based on any of the following performance criteria, either alone or in
any combination, on either a consolidated or business unit or divisional level,
and which shall include or exclude discontinued operations, acquisition expenses
and restructuring expenses and/or other one-time or extraordinary items of
income, revenue or expense as the Committee may determine: level of revenues,
earnings per share, income before cumulative effect of accounting changes, net
income, return on assets, return on equity, return on capital employed, total
stockholder return, market valuation, stock price, cash flow, completion of
acquisitions, business expansion and product diversification. The foregoing
criteria shall have any reasonable definitions that the Committee may specify,
which may include or exclude any or all of the following items: extraordinary,
unusual or non-recurring items; effects of accounting changes; effects of
currency fluctuations; effects of financing activities (e.g., effect on earnings
per share of issuing convertible debt securities); expenses for restructuring,
new business initiatives; non-operating items; acquisition expenses; and effects
of

 

7

--------------------------------------------------------------------------------


 

divestitures. Any such performance criterion or combination of such criteria may
apply to the participant’s award opportunity in its entirety or to any
designated portion or portions of the award opportunity, as the Committee may
specify.

 

ARTICLE IV

SHARES SUBJECT TO THE PLAN

 

4.1  Number of Shares.  Subject to adjustment as provided in Section 9.13, the
number of Shares available for grants of Awards under the Plan shall be the sum
of (a) 8,250,000 Shares plus (b) the number of Shares subject to awards granted
under the 2004 Equity Incentive Plan that thereafter would meet the requirements
of Section 4.2 if such awards had been granted under this Plan. Shares awarded
under the Plan may be either authorized but unissued Shares, authorized and
issued Shares reacquired and held as treasury Shares or a combination thereof.
To the extent permitted by applicable law or exchange rules, Shares issued in
assumption of, or in substitution for, any outstanding awards of any entity
acquired in any form of combination by the Company or any Subsidiary or
Affiliate shall not reduce the Shares available for grants of Awards under this
Section 4.1. The maximum number of shares with respect to which Incentive Stock
Options may be granted shall be 5,000,000.

 

4.2  Lapsed Awards.  To the extent that Shares subject to an outstanding Option
(except to the extent Shares are issued or delivered by the Company in
connection with the exercise of a tandem SAR) or other Award are not issued or
delivered by reason of (i) the expiration, cancellation, forfeiture or other
termination of such Award, (ii) the withholding of such Shares in satisfaction
of applicable federal, state or local taxes or (iii) of the settlement of all or
a portion of such Award in cash, then such Shares shall again be available under
this Plan.

 

ARTICLE V

STOCK OPTIONS

 

5.1  Grant of Options.  Subject to the provisions of the Plan, Options may be
granted to Participants at such times, and subject to such terms and conditions,
as determined by the Committee in its sole discretion. An Award of Options may
include Incentive Stock Options, Non-Qualified Stock Options, or a combination
thereof; provided, however, that an Incentive Stock Option may only be granted
to an Employee of the Company or a Subsidiary and no Incentive Stock Option
shall be granted more than ten years after the earlier of (i) the date this Plan
is adopted by the Board or (ii) the date this Plan is approved by the Company’s
shareholders.

 

5.2  Award Agreement.  Each Option shall be evidenced by an Award Agreement that
shall specify the Exercise Price, the expiration date of the

 

8

--------------------------------------------------------------------------------


 

Option, the number of Shares to which the Option pertains, any conditions to the
exercise of all or a portion of the Option, and such other terms and conditions
as the Committee, in its discretion, shall determine. The Award Agreement
pertaining to an Option shall designate such Option as an Incentive Stock Option
or a Non-Qualified Stock Option. Notwithstanding any such designation, to the
extent that the aggregate Fair Market Value (determined as of the Grant Date) of
Shares with respect to which Options designated as Incentive Stock Options are
exercisable for the first time by a Participant during any calendar year (under
this Plan or any other plan of the Company, or any parent or subsidiary as
defined in Section 424 of the Code) exceeds $100,000, such Options shall
constitute Non-Qualified Stock Options. For purposes of the preceding sentence,
Incentive Stock Options shall be taken into account in the order in which they
are granted.

 

5.3  Exercise Price.  Subject to the other provisions of this Section, the
Exercise Price with respect to Shares subject to an Option shall be determined
by the Committee in its sole discretion; provided, however, that the Exercise
Price shall be not less than one hundred percent (100%) of the Fair Market Value
of a Share on the Grant Date; and provided further, that the Exercise Price with
respect to an Incentive Stock Option granted to a Ten Percent Holder shall not
be less than one hundred and ten percent (110%) of the Fair Market Value of a
Share on the Grant Date.

 

5.4  Expiration Dates.  Each Option shall terminate not later than the
expiration date specified in the Award Agreement pertaining to such Option;
provided, however, that the expiration date with respect to an Option shall not
be later than the tenth anniversary of its Grant Date and the expiration date
with respect to an Incentive Stock Option granted to a Ten Percent Holder shall
not be later than the fifth anniversary of its Grant Date.

 

5.5  Exercisability of Options.  Subject to Section 5.4, Options granted under
the Plan shall be exercisable at such times, and shall be subject to such
restrictions and conditions, as the Committee shall determine in its sole
discretion. The exercise of an Option is contingent upon payment by the optionee
of the amount sufficient to pay all taxes required to be withheld by any
governmental agency. Such payment may be in any form approved by the Committee.

 

5.6  Method of Exercise.  Options shall be exercised by the Participant’s
delivery of a written notice of exercise to the Secretary of the Company (or his
or her designee), setting forth the number of Shares with respect to which the
Option is to be exercised, accompanied by full payment of the Exercise Price
with respect to each such Share and an amount sufficient to pay all taxes
required to be withheld by any governmental agency. The Exercise Price shall be
payable to the Company in full in cash or any equivalent agreed to in advance by
the Committee. The Committee, in its sole discretion, also may permit exercise
(a) by tendering previously acquired Shares having an

 

9

--------------------------------------------------------------------------------


 

aggregate Fair Market Value at the time of exercise equal to the aggregate
Exercise Price of the Shares with respect to which the Option is to be
exercised, or (b) by any other means which the Committee, in its sole
discretion, determines to both provide legal consideration for the Shares, and
to be consistent with the purposes of the Plan. As soon as practicable after
receipt of a written notification of exercise and full payment for the Shares
with respect to which the Option is exercised, the Company shall deliver to the
Participant Share certificates (which may be in book entry form) for such Shares
with respect to which the Option is exercised.

 

5.7  Restrictions on Share Transferability.  Incentive Stock Options are not
transferable, except by will or the laws of descent. The Committee may impose
such additional restrictions on any Shares acquired pursuant to the exercise of
an Option as it may deem advisable, including, but not limited to, restrictions
related to applicable federal securities laws, the requirements of any national
securities exchange or system upon which Shares are then listed or traded, or
any blue sky or state securities laws.

 

5.8  Limit on Individual Awards.  Subject to adjustment as provided in
Section 9.13, the maximum number of Shares with respect to which Options and
SARs may be granted during any year to any person shall be 1,000,000 Shares.

 

ARTICLE VI

STOCK AWARDS

 

6.1  Grant of Stock Awards.  Subject to the provisions of the Plan, Stock Awards
may be granted to such Participants at such times, and subject to such terms and
conditions, as determined by the Committee in its sole discretion, including,
without limitation, (a) restrictions on the sale, assignment, transfer,
hypothecation or other disposition of such Stock Awards, (b) the requirement
that the Participant deposit such shares with the Company while such shares are
subject to such restrictions, and (c) the requirement that such shares be
forfeited upon termination of employment or service for any reason or for
specified reasons within a specified period of time (including, without
limitation, the failure to achieve designated performance goals).

 

6.2  Stock Award Agreement.  Each Stock Award shall be evidenced by an Award
Agreement that shall specify the number of Shares or RSUs granted, the price, if
any, to be paid for the Shares and the Period of Restriction applicable to a
Restricted Stock Award or RSU Award and such other terms and conditions as the
Committee, in its sole discretion, shall determine. RSU awards shall be similar
to Restricted Stock Awards except that no shares of Common Stock are actually
awarded to the Participant until the end of the Period of Restriction, or as
otherwise specified in the applicable Award Agreement.

 

10

--------------------------------------------------------------------------------

 

6.3  Transferability/Share Certificates.  Shares subject to an Award of
Restricted Stock may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated during a Period of Restriction. During the Period of
Restriction, a Restricted Stock Award may be registered in the holder’s name or
a nominee’s name at the discretion of the Company and may bear a legend as
described in Section 6.4.2. Unless the Committee determines otherwise, shares of
Restricted Stock shall be held by the Company as escrow agent during the
applicable Period of Restriction, together with stock powers or other
instruments of assignment (including a power of attorney), each endorsed in
blank with a guarantee of signature if deemed necessary or appropriate by the
Company, which would permit transfer to the Company of all or a portion of the
Shares subject to the Restricted Stock Award in the event such Award is
forfeited in whole or part.

 

6.4  Other Restrictions.  The Committee, in its sole discretion, may impose such
other restrictions on Shares subject to an Award of Restricted Stock as it may
deem advisable or appropriate.

 

6.4.1  General Restrictions.  The Committee may set restrictions based upon
applicable federal or state securities laws, or any other basis determined by
the Committee in its discretion.

 

6.4.2  Legend on Certificates.  The Committee shall legend the certificates
representing Restricted Stock during the Period of Restriction to give
appropriate notice of such restrictions. For example, the Committee may
determine that some or all certificates representing Shares of Restricted Stock
shall bear the following legend:

 

“THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING, WITHOUT LIMITATION,
FORFEITURE EVENTS) CONTAINED IN THE GFI GROUP, INC. 2008 EQUITY INCENTIVE PLAN
AND AN AWARD AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER HEREOF AND GFI
GROUP, INC. COPIES OF SUCH PLAN AND AWARD AGREEMENT ARE ON FILE IN THE OFFICE OF
THE SECRETARY OF GFI GROUP, INC. [                        ] NEW YORK, NY
[                        ]. GFI GROUP, INC. WILL FURNISH TO THE RECORDHOLDER OF
THE CERTIFICATE, WITHOUT CHARGE AND UPON WRITTEN REQUEST AT ITS PRINCIPAL PLACE
OF BUSINESS, A COPY OF SUCH PLAN AND AWARD AGREEMENT. GFI GROUP, INC. RESERVES
THE RIGHT TO REFUSE TO RECORD THE TRANSFER OF THIS CERTIFICATE UNTIL ALL SUCH
RESTRICTIONS ARE SATISFIED, ALL SUCH TERMS ARE COMPLIED WITH AND ALL SUCH
CONDITIONS ARE SATISFIED.”

 

11

--------------------------------------------------------------------------------


 

6.5  Removal of Restrictions/Payment of Restricted Stock Unit Grants.  Shares of
Restricted Stock covered by a Restricted Stock Award made under the Plan shall
be released from escrow as soon as practicable after the termination of the
Period of Restriction and, subject to the Company’s right to require payment of
any taxes, a certificate or certificates evidencing ownership of the requisite
number of Shares shall be delivered to the Participant. Except as otherwise
provided in this Section 6 or under applicable law, Restricted Stock Units shall
be paid on such date and in such form (e.g., cash, shares, or a combination of
cash and shares) as the Committee, in its sole discretion, shall determine.

 

6.6  Voting Rights.  During the Period of Restriction, Participants holding
Shares of Restricted Stock granted hereunder may exercise full voting rights
with respect to those Shares, unless otherwise provided in the Award Agreement.

 

6.7  Dividends and Other Distributions.  During the Period of Restriction,
Participants holding shares of Restricted Stock shall be entitled to receive all
dividends and other distributions paid with respect to such Shares unless
otherwise provided in the Award Agreement. If any such dividends or
distributions are paid in Shares, the Shares shall be deposited with the Company
and shall be subject to the same restrictions on transferability and
forfeitability as the Shares of Restricted Stock with respect to which they were
paid. In connection with the grant of RSUs or other Awards, the Committee may,
in their sole discretion, grant “dividend equivalent rights”, which shall
represent the right to receive during the period the right is outstanding any
dividends paid or declared on a specified number of Shares. If such “dividend
equivalent rights” are granted, then the Committee shall specify the terms and
conditions (including the manner in which such rights become vested and the form
of payment(s) to be made with respect to such rights) applicable to any such
right in the applicable Award Agreement.

 

6.8  Performance Goals and Performance Periods.  The Committee may grant Stock
Awards that become earned if the Participant achieves the applicable Performance
Goals during and in respect of the designated Performance Period. The
Performance Goals and the Performance Period shall be established by the
Committee, in its sole discretion. The Committee shall establish Performance
Goals for each Performance Period prior to, or as soon as practicable after, the
commencement of such Performance Period. The Committee shall also establish a
schedule or schedules for the Stock Awards setting forth the portion of the
Award which will be earned or forfeited based on the degree of achievement, or
lack thereof, of the Performance Goals at the end of the relevant Performance
Period, as certified by the Committee. The Performance Goals shall be defined as
to their respective components and meaning by the Committee (in its sole
discretion). During any Performance Period, the Committee shall have the
authority to adjust the Performance

 

12

--------------------------------------------------------------------------------


 

Goals and/or the Performance Period in such manner as the Committee, in its sole
discretion, deems appropriate at any time and from time to time, unless such
adjustment causes a Stock Award to no longer qualify as performance-based
compensation under Code section 162(m). The maximum number of Shares that may be
awarded to any person in any one year in the form of Stock Awards subject to
Performance Goals is 1,000,000.

 

ARTICLE VII

STOCK APPRECIATION RIGHTS

 

7.1  Grant of SARs.  Subject to the provisions of the Plan, SARs may be granted
to such Participants at such times, and subject to such terms and conditions, as
shall be determined by the Committee in its sole discretion; provided, however,
that any tandem SAR (i.e., a SAR granted in tandem with an Option) related to an
Incentive Stock Option shall be granted at the same time that such Incentive
Stock Option is granted.

 

7.2  Base Price and Other Terms.  The Committee, subject to the provisions of
the Plan, shall have complete discretion to determine the terms and conditions
of SARs granted under the Plan. Without limiting the foregoing, the Base Price
with respect to Shares subject to a tandem SAR shall be the same as the Exercise
Price with respect to the Shares subject to the related Option.

 

7.3  SAR Agreement.  Each SAR grant shall be evidenced by an Award Agreement
that shall specify the Base Price (which shall not be less than one hundred
percent (100%) of the Fair Market Value of a Share on the Grant Date), the term
of the SAR, the conditions of exercise, and such other terms and conditions as
the Committee, in its sole discretion, shall determine.

 

7.4  Expiration Dates.  Each SAR shall terminate no later than the tenth
anniversary of its Grant Date; provided, however, that the expiration date with
respect to a tandem SAR shall not be later than the expiration date of the
related Option.

 

7.5  Payment of SAR Amount.  Unless otherwise specified in the Award Agreement
pertaining to a SAR, a SAR may be exercised (a) by the Participant’s delivery of
a written notice of exercise to the Secretary of the Company (or his or her
designee) setting forth the number of whole SARs which are being exercised,
(b) in the case of a tandem SAR, by surrendering to the Company any Options
which are cancelled by reason of the exercise of such SAR, and (c) by executing
such documents as the Company may reasonably request. Except as otherwise
provided in the relevant Award Agreement, upon exercise of a SAR, the
Participant shall be entitled to receive payment from the Company in an amount
determined by multiplying: (i) the amount by which the Fair Market Value of a
Share on the date of exercise

 

13

--------------------------------------------------------------------------------


 

exceeds the Base Price specified in the Award Agreement pertaining to such SAR;
by (ii) the number of Shares with respect to which the SAR is exercised.

 

7.6  Payment Upon Exercise of SAR.  Payment to a Participant upon the exercise
of the SAR shall be made, as determined by the Committee in its sole discretion,
either (a) in cash, (b) in Shares with a Fair Market Value equal to the amount
of the payment or (c) in a combination thereof, as set forth in the applicable
Award Agreement.

 

ARTICLE VIII

OTHER STOCK AWARDS

 

8.1  Grant of Other Stock Awards.  Subject to the provisions of the Plan, the
Committee may develop sub-plans or grant other equity-based awards (“Other Stock
Awards”) on such terms as it may determine, including, but not limited to,
Awards designed to comply with or take advantage of applicable local laws of
jurisdictions outside of the United States.

 

ARTICLE IX

MISCELLANEOUS

 

9.1  No Effect on Employment or Service.  Nothing in the Plan shall interfere
with or limit in any way the right of the Company to terminate any Participant’s
employment or service at any time, for any reason and with or without cause. The
benefits granted under the Plan are entirely at the grace and discretion of the
Company and are not compensation for past performance.

 

9.2  Participation.  No person shall have the right to be selected to receive an
Award under this Plan, or, having been so selected, to be selected to receive a
future Award.

 

9.3  Indemnification.  Each person who is or shall have been a member of the
Committee, or of the Board, shall be indemnified and held harmless by the
Company against and from (a) any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any good faith action
taken or good faith failure to act under the Plan or any Award Agreement, and
(b) from any and all amounts paid by him or her in settlement thereof, with the
Company’s approval, or paid by him or her in satisfaction of any judgment in any
such claim, action, suit, or proceeding against him or her, provided he or she
shall give the Company an opportunity, at its own expense, to handle and defend
the same before he or she undertakes to handle and defend it on his or her own
behalf. The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such persons may be entitled under the
Company’s Certificate of Incorporation or By-Laws,

 

14

--------------------------------------------------------------------------------


 

by contract, as a matter of law, or otherwise, or under any power that the
Company may have to indemnify them or hold them harmless.

 

9.4  Sub-Plans.  Notwithstanding any provision of the Plan to the contrary, in
order to foster and promote achievement of the purposes of the Plan or to comply
with the provisions of laws in other countries in which the Company and its
Subsidiaries operate or have Employees, the Committee or its delegate, in its
sole discretion, shall have the power and authority to (1) determine which
Employees that are subject to the tax laws of nations other than the United
States are eligible to participate in the Plan, (2) modify the terms and
conditions of any Awards granted to such Employees, and (3) establish subplans,
modified Option exercise procedures and other terms and procedures to the extent
such actions may be necessary or advisable. Any subplans established under this
Plan by the Committee shall be attached to this Plan as appendices.

 

9.5  Successors.  All obligations of the Company under the Plan, with respect to
Awards granted hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation or otherwise, of all or substantially all of the
business or assets of the Company.

 

9.6  Beneficiary Designations.  Subject to the restrictions in Section 9.7
below, a Participant under the Plan may name a beneficiary or beneficiaries to
whom any vested but unpaid Award shall be paid in the event of the Participant’s
death. For purposes of this Section, a beneficiary may include a designated
trust having as its primary beneficiary a family member of a Participant. Each
such designation shall revoke all prior designations by the Participant and
shall be effective only if given in a form and manner acceptable to the
Committee. In the absence of any such designation, any vested benefits remaining
unpaid at the Participant’s death shall be paid to the Participant’s estate and,
subject to the terms of the Plan and of the applicable Award Agreement, any
unexercised vested Award may be exercised by the administrator or executor of
the Participant’s estate.

 

9.7  Nontransferability of Awards.  No Award granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will, by the laws of descent and distribution; provided, however, that
except as provided by in the relevant Award Agreement and with the consent of
the Committee, a Participant may transfer, without consideration, an Award other
than an Incentive Stock Option to one or more members of his or her Immediate
Family, to a trust established for the exclusive benefit of one or more members
of his or her Immediate Family, to a partnership in which all the partners are
members of his or her Immediate Family, or to a limited liability company in
which all the members are members of his or her Immediate Family; provided,
further, that any such Immediate Family, and any such trust, partnership and
limited liability company, shall

 

15

--------------------------------------------------------------------------------


 

agree to be and shall be bound by the terms of the Plan, and by the terms and
provisions of the applicable Award Agreement and any other agreements covering
the transferred Awards. All rights with respect to an Award granted to a
Participant shall be available during his or her lifetime only to the
Participant and may be exercised only by the Participant or the Participant’s
legal representative.

 

9.8  No Rights as Stockholder.  Except to the limited extent provided in
Sections 6.6 and 6.7, no Participant (nor any beneficiary) shall have any of the
rights or privileges of a stockholder of the Company with respect to any Shares
issuable pursuant to an Award (or exercise thereof), unless and until
certificates representing such Shares shall have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
the Participant (or beneficiary).

 

9.9  Withholding Requirements.  Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof), the Company shall have the power and
the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy any federal, state, local and foreign
taxes of any kind (including, but not limited to, the Participant’s FICA and SDI
obligations) which the Committee, in its sole discretion, deems necessary to be
withheld or remitted to comply with the Code and/or any other applicable law,
rule or regulation with respect to such Award (or exercise thereof).

 

9.10  Withholding Arrangements.  The Committee, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit or
require a Participant to satisfy all or part of the tax withholding obligations
in connection with an Award by (a) having the Company withhold otherwise
deliverable Shares, or (b) delivering to the Company already-owned Shares having
a Fair Market Value equal to the minimum amount required to be withheld.

 

9.11  No Corporate Action Restriction.  The existence of the Plan, any Award
Agreement and/or the Awards granted hereunder shall not limit, affect or
restrict in any way the right or power of the Board or the shareholders of the
Company to make or authorize (a) any adjustment, recapitalization,
reorganization or other change in the Company’s or any Subsidiary’s or
Affiliate’s capital structure or business, (b) any merger, consolidation or
change in the ownership of the Company or any Subsidiary or Affiliate, (c) any
issue of bonds, debentures, capital, preferred or prior preference stocks ahead
of or affecting the Company’s or any Subsidiary’s or Affiliate’s capital stock
or the rights thereof, (d) any dissolution or liquidation of the Company or any
Subsidiary or Affiliate, (e) any sale or transfer of all or any part of the
Company’s or any Subsidiary’s or Affiliate’s assets or business, or (f) any
other corporate act or proceeding by the Company or any Subsidiary or Affiliate.
No Participant, beneficiary or any other person shall have any claim against any

 

16

--------------------------------------------------------------------------------


 

Member of the Board or the Committee, the Company or any Subsidiary or
Affiliate, or any employees, officers, shareholders or agents of the Company or
any Subsidiary or Affiliate, as a result of any such action.

 

9.12  Restrictions on Shares.  Each Award made hereunder shall be subject to the
requirement that if at any time the Company determines that the listing,
registration or qualification of the Shares subject to such Award upon any
securities exchange or under any law, or the consent or approval of any
governmental body, or the taking of any other action is necessary or desirable
as a condition of, or in connection with, the exercise or settlement of such
Award or the delivery of Shares thereunder, such Award shall not be exercised or
settled and such Shares shall not be delivered unless such listing,
registration, qualification, consent, approval or other action shall have been
effected or obtained, free of any conditions not acceptable to the Company. The
Company may require that certificates evidencing Shares delivered pursuant to
any Award made hereunder bear a legend indicating that the sale, transfer or
other disposition thereof by the holder is prohibited except in compliance with
the Securities Act of 1933, as amended, and the rules and regulations
thereunder. Finally, no Shares shall be issued and delivered under the Plan,
unless the issuance and delivery of those Shares shall comply with all relevant
regulations and any registration, approval or action thereunder.

 

9.13  Changes in Capital Structure.  In the event that any dividend or other
distribution (whether in the form of cash, Shares, other securities, or other
property), recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, split-up, spin-off, combination, repurchase,
change-in-control or exchange of Shares or other securities of the Company, or
other corporate transaction or event (each a “Corporate Event”) affects the
Shares such that an adjustment is necessary or appropriate in order to prevent
dilution or enlargement of benefits or potential benefits intended to be made
available under the Plan, the Board shall, in such manner as it in good faith
deems equitable, adjust any or all of (i) the number of Shares or other
securities of the Company (or number and kind of other securities or property)
with respect to which Awards may be granted, (ii) the number of Shares or other
securities of the Company (or number and kind of other securities or property)
subject to outstanding Awards, and (iii) the Exercise Price or Base Price with
respect to any Award, or make provision for an immediate cash payment to the
holder of an outstanding Award in consideration for the cancellation of such
Award.

 

If the Company enters into or is involved in any Corporate Event, the Board may,
prior to such Corporate Event and effective upon such Corporate Event, take such
action as it deems appropriate, including, but not limited to, replacing Awards
with substitute awards in respect of the Shares, other securities or other
property of the surviving corporation or any affiliate of the surviving
corporation on such terms and conditions, as to the number of

 

17

--------------------------------------------------------------------------------


 

shares, pricing and otherwise, which shall substantially preserve the value,
rights and benefits of any affected Awards granted hereunder as of the date of
the consummation of the Corporate Event. Notwithstanding anything to the
contrary in the Plan, if any Corporate Event occurs, the Company shall have the
right, but not the obligation, to cancel a Participant’s Awards immediately
prior to such Corporate Event and to pay to each affected Participant in
connection with the cancellation of such Participant’s Awards, an amount that
the Committee, in its sole discretion, in good faith determines to be the
equivalent value of such Award (e.g., in the case of an Option, the amount of
the spread).

 

Upon receipt by any affected Participant of any such substitute awards (or
payment) as a result of any such Corporate Event, such Participant’s affected
Awards for which such substitute awards (or payment) were received shall be
thereupon cancelled without the need for obtaining the consent of any such
affected Participant. Any actions or determinations of the Committee under this
Section 9.12 need not be uniform as to all outstanding Awards, nor treat all
Participants identically.

 

9.14  Leaves of Absence/Transfers.  The Committee shall have the power to
promulgate rules and regulations and to make determinations, as it deems
appropriate, under the Plan in respect of any leave of absence from the Company
or any Subsidiary granted to a Participant. Without limiting the generality of
the foregoing, the Committee may determine whether any such leave of absence
shall be treated as if the Participant has terminated employment with the
Company or any Subsidiary. If a Participant transfers within the Company, or to
or from any Subsidiary, such Participant shall not be deemed to have terminated
employment as a result of such transfer.

 

ARTICLE X

AMENDMENT, TERMINATION AND DURATION

 

10.1  Amendment, Suspension or Termination.  The Board, in its sole discretion,
may amend, suspend or terminate the Plan, or any part thereof, at any time and
for any reason, subject to any requirement of stockholder approval required by
applicable law, rule or regulation, including, without limitation, Section 422
of the Code, Section 162(m) of the Code and the rules of the National
Association of Securities Dealers Automated Quotation System (“NASDAQ”);
provided, however, the Board may amend the Plan and any Award Agreement,
including without limitation retroactive amendments, without shareholder
approval as necessary to avoid the imposition of any taxes under Section 409A of
the Code and provided further, that no amendment shall reduce the exercise price
of any outstanding Option, Base Price of any outstanding SAR, or purchase price
of any other outstanding Award conferring a right to purchase Stock to an amount
less than the Fair Market Value of a share at the date of grant of such
outstanding Award. Subject to the

 

18

--------------------------------------------------------------------------------


 

preceding sentence, the amendment, suspension or termination of the Plan shall
not, without the consent of the Participant, materially adversely alter or
impair any rights or obligations under any Award theretofore granted to such
Participant. Notwithstanding the foregoing, the Committee may, but shall not be
required to, amend or modify any Award to the extent necessary to avoid the
imposition of taxes under Section 409A of the Code. The Company shall not be
responsible for any additional tax imposed pursuant to Code Section 409A, nor
will the Company indemnify or otherwise reimburse Participant for any liability
incurred as a result of Code Section 409A. No Award may be granted during any
period of suspension or after termination of the Plan.

 

10.2  Duration of the Plan.  The Plan shall, subject to Section 10.1, terminate
ten years after adoption by the Board, unless earlier terminated by the Board
and no further Awards shall be granted under the Plan. The termination of the
Plan shall not affect any Awards granted prior to the termination of the Plan.

 

ARTICLE XI

LEGAL CONSTRUCTION

 

11.1  Gender and Number.  Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

 

11.2  Severability.  In the event any provision of the Plan or of any Award
Agreement shall be held illegal or invalid for any reason, the illegality or
invalidity shall not affect the remaining parts of the Plan or the Award
Agreement, and the Plan and/or the Award Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included.

 

11.3  Requirements of Law.  The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

 

11.4  Governing Law.  The Plan and all Award Agreements shall be construed in
accordance with and governed by the laws of the State of New York, but without
regard to its conflict of law provisions. Participant hereby agrees to waive all
rights to trial by jury in any proceeding (whether based on contract, tort or
otherwise) arising out of or relating to any Award Agreement.

 

11.5  Captions.  Captions are provided herein for convenience only, and shall
not serve as a basis for interpretation or construction of the Plan.

 

11.6  Incentive Stock Options.  Should any Option granted under this Plan be
designated an “Incentive Stock Option,” but fail, for any reason, to meet the
requirements of the Code for such a designation, then such Option shall be
deemed to be a Non-Qualified Stock Option and shall be valid as such according
to its terms.

 

19

--------------------------------------------------------------------------------
